Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butch US 4,793,730. Butch discloses a road repair vehicle comprising:
A working arm (11).
The apparatus comprising:
A frame (22).
A mounting arrangement (50) see Col. 7, lns. 44-64 configured to mount the apparatus 
to a working arm (11) of the vehicle.
A heater (22) connected to the frame (22) and configured to be positioned over a road 
	surface for heating a road surface material, such as asphalt.  Col. 6, lns. 15-30
An agitator assembly (40, 44) comprising:

A plurality of rotatable agitators (44) each agitator including a plurality of “teeth” (45) 
configured and arranged to extend into and agitate a road surface material.  

Claim(s) 1, 2, 4, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rees US 2014/0119828.
Rees discloses a road heating apparatus (101) comprising:
A frame (104), a mounting arrangement (109), [0037] configured to mount the 
apparatus to a working arm of a working machine (105).
An agitator, such as a rake (102) mounted to the frame and configured to agitate a 
	heated road surface.
A heater [0043] connected to the frame and arranged to heat the rake (102) and the 
	road surface simultaneously.  See Figs. 2-7.
Although Rees does not explicitly state the agitator in between the heater and the road 
surface, Rees in [0043] clearly states “the asphalt comb will further comprise a heating element known to those in the art…include…infrared, gaseous and electrical modalities…it is contemplated that the heating element, when activated, will heat the rake attachment such that the4 rake attachment increases the overall temperature of the asphalt it comes into contact with”.  Therefore, it would have been obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention the agitator of Rees is arranged between the heater, such as an infrared heater and the road surface being processed.

With respect to claims 2, 4 Rees discloses the agitator is connected to the frame so as to be movable between raised and lowered positions.  Figs. 5-8; [0047-48].  And that in the lowered position the agitator (102) is configured to agitate the road surface, at the road surface is heated by the heater.

With respect to claims 11, 12 Rees discloses an asphalt hopper (106) mounted to the frame and configured to deposit paving material on the roadway.  Fig. 8.  Wherein the rake is configured to mix the deposited paving material and heated road surface together.  [0048].

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
been obvious before the effective filing date of the claimed invention to a person having 
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

s 6, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees US 2014/0050526 in view of Hall US 7,223,049.
Rees discloses a roadway heating and scarifying apparatus (101) comprising a construction machine, such as a front end loader, the apparatus comprising:
A hopper, a heater, an agitator/rake (102) that is configured to be arranged in an array over an area of roadway being heated and the scarifying rake (102) can be heated by said heater.  But does not disclose the use of rotatable scarifying teeth.  However, Hall teaches a road heating and scarifying machine (302) comprising a pair of extendable working arms (304) supporting a plurality of rotating milling devices (100), having a plurality of teeth or paddles (116) configured to be extended into the roadway being scarified.  Figs. 1-5; Col. 4, ln. 52-Col. 6, ln. 45.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add to the road heating and scarifying machine of Rees, with the rotatable scarifying members taught by Hall et al. in order to increase scarification and working speed of the machine.  

6. 	Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Rees US 2014/0050526 in view of Hall et al. US 2008/019321.  Rees discloses a roadway heating and scarifying apparatus (101) comprising a construction machine, such as a front end loader, the apparatus comprising:
A hopper, a heater, an agitator/rake (102) that is configured to be arranged in an array 

over an area of roadway being heated and the scarifying rake (102) can be heated by said heater.  But does not disclose the use of rotatable scarifying teeth.  However, Hall et al. teaches a road resurfacing machine including a heating assembly (220), milling drum (610) scarifying rake (114), and compaction drum (660). See Fig. 6; [0039-41].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road repair machine of Rees with the planning drum taught by Hall et al. in order to improve mixing the heated asphalt.  

7. 	Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Rees US 20140050526 in view of Jones US 2009/0226254. Rees discloses a roadway heating and scarifying apparatus (101) comprising a construction machine, such as a front end loader, the apparatus comprising:
A hopper, a heater, an agitator/rake (102) that is configured to be arranged in an array over an area of roadway being heated and the scarifying rake (102) can be heated by said heater. But does not disclose a control system. However, Jones teaches a control system for a road heating/repair apparatus (3, 4), attachable to a work machine for heating and repairing asphalt roadways, see Fig. 1.  Wherein an ON/OFF sensor (11) is configured to control heating based on proximity of the heating elements to the road surface [0042-44] Fig. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road resurfacing apparatus of Rees with the control system taught by Jones in order to improve safety and efficiency.
8. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees US 2014/0050526 in view of Cutler US 3.066,582.   Rees discloses a roadway heating and scarifying apparatus (101) comprising a construction machine, such as a front end loader, the apparatus comprising:  A hopper, a heater, an agitator/rake (102) that is configured to be arranged in an array over an area of roadway being heated and the scarifying rake (102) can be heated by said heater.  But does not disclose a compaction drum.  However, Cutler teaches it is known to attach at least one heated compaction roller (18) to the rear end of a road resurfacing machine.  See Col. 2, lns. 45-55, Col. 6, lns. 9-16. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road resurfacing apparatus of Rees with compaction roller, as taught by Cutler, in order to facilitate compaction of the paving material to a required amount.

Allowable Subject Matter
9. 	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
10. 	Applicant’s amendment filed 12/28/2021, with respect to the 35 USC 112 rejection of claims 7, 8 as well as the 35 USC 102 rejection of claims 1-6, 13 and the 35 USC 103 rejection of claims 7-10, 14-20 in light of Cutler have been fully considered 

Response to Arguments
11. 	Applicant's arguments filed 12/28/2001 have been fully considered but they are not persuasive. Applicant argues the intended function of Rees is to rake an area of asphalt efficiently and effectively…any modification to Rees to remove the rake and replace it with the rotary element (102) of Hall would be in direct contrast to the teaching of Hall and would destroy the ability of Rees to perform its intended purpose of raking an area of asphalt efficiently and effectively.”
However, the Examiner does not concur.
Both Rees and Hall disclose scarifying elements such as rakes or rotatable milling elements.  Both devices are use to separate a heated asphalt layer from the layer beneath.  Both devices mix and intermingle the separated asphalt layer into a uniform mixture ready of compaction into a repaired road surface.
	Further, although the newly cited reference to Butch US 4,793,730 was not combined with Rees nor Hall, Butch clearly shows both scarifying rakes (42) and rotatable milling rollers (44) were known to be used on the same machine in tandem long before Rees and Hall were patented.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road repair machine of Rees with rotatable milling elements as taught by Hall et al., in order to improve scarification 

Applicant then argues against Rees, suggesting “Given the total lack of any disclosure regarding the location of the heating element Rees simply does not disclose teeth (103) interposed between a heating element and the road surface”.
	However, the Examiner does not concur.  Perhaps, Applicant did not fully consider Rees, in [0043] explicitly recites --the mechanized asphalt comb will further comprise an infrared heating panel--.
Further, with respect to the rejection of claim 1, Rees explicitly recites --It is contemplated that the asphalt comb (101) will further comprise a heating element known to those of ordinary skill in the art.  Contemplated heating elements include but are not limited to infrared, gaseous and electrical modalities.  In these embodiments, it is contemplated that the heating element, when activated will heat the rake attachment (102) such that the rake attachment (102) increases the overall temperature of the asphalt it comes into contact with and rakes--.  It would be obvious if not inherent an infrared heating panel associated with the agitator/rake, so configured to heat the rake attachment would require the rake tines to be positioned in between the heating element and road surface in order to heat the agitator/rake tines, because Rees explicitly recites the heating element heats the rake attachment such that the rake attachment increases the overall temperature of the asphalt it comes into contact with.
Therefore the argument is not persuasive.

With respect to claim 17, which does not locate the agitator in between the heating element and the road surface being heated, Rees discloses all that is claimed, except for the milling device.  Both Rees and Hall disclose scarifying elements such as rakes or 

rotatable milling elements.  Both devices are use to separate a heated asphalt layer from the layer beneath.  Both devices mix and intermingle the separated asphalt layer into a uniform mixture ready of compaction into a repaired road surface.
	Further, although the newly cited reference to Butch US 4,793,730 was not combined with Rees nor Hall, Butch clearly shows both scarifying rakes (42) and rotatable milling rollers (44) were known to be used on the same machine, in tandem, long before Rees and Hall were patented.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road repair machine of Rees with rotatable milling elements as taught by Hall et al., in order to improve scarification and mixing of the heated, loosened roadway material.  Hence the argument is not persuasive.
	Applicant argues in support of new independent claim 21, which does not position the agitator between the heating element and the road surface, but does include at least some limitations from claim 5.
	Claim 21 appears to be anticipated by Butch, because Butch discloses all the limitations of new Claim 21.

12. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/03/2022